UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4777



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRY LAMONT DEBERRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
District Judge. (CR-04-41-BO)


Submitted:   March 3, 2006                 Decided:   April 4, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James M. Ayers, II, AYERS, HAIDT & TRABUCCO, PA, New Bern, North
Carolina, for Appellant.   Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina; John Howarth Bennett,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Lamont Deberry pled guilty, without the benefit of a

plea agreement, to possession of a firearm by a felon and aiding

and abetting the same criminal conduct, in violation of 18 U.S.C.

§§ 922(g)(1), 924, 2 (2000).          In July 2005, the district court

sentenced     Deberry   to   120   months’   imprisonment,    the    statutory

maximum term, which fell below the calculated range of imprisonment

under   the    advisory      sentencing   guidelines.        See    18   U.S.C.

§ 924(a)(2) (2000).       Deberry’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), representing that, in

his view, there are no meritorious issues for appeal; however, he

requests that this court review Deberry’s sentence.                Deberry was

notified of the opportunity to file a pro se supplemental brief,

but declined to do so.

     First, we find no merit in counsel’s contention that, post-

United States v. Booker, 543 U.S. 220 (2005), the district court

must make factual findings concerning the guideline calculation

beyond a reasonable doubt.         See United States v. Dalton, 409 F.3d

1247, 1252 (10th Cir. 2005); United States v. Mares, 402 F.3d 511,

519 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005); McReynolds v.

United States, 397 F.3d 479, 481 (7th Cir.), cert. denied, 125 S.

Ct. 2559 (2005).

     Deberry’s counsel also disputes the evidence supporting the

district court’s factual findings.            At the sentencing hearing,


                                     - 2 -
Deberry admitted his participation in an underlying offense of

armed robbery.        The evidence in the presentence report indicated

Deberry stole the automobile used in the robbery, and Deberry’s

counsel acknowledges in his Anders brief that his client served as

the   driver.         Pursuant     to   U.S.     Sentencing    Guidelines     Manual

§ 2K2.1(c)(1) (2004), which corresponds to the offense to which

Deberry pled guilty, he was sentenced as a conspirator to the

underlying offense of armed robbery.                Because the district court

found the evidence supporting the specific offense characteristics

executed       by   Deberry’s      co-conspirators       to    be   credible    and

attributable to Deberry, we conclude that the district court did

not err in its calculation of the applicable sentencing guideline

range.     Further, we find this post-Booker sentence to be both

reasonable and within the statutorily prescribed range.                       United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

      Pursuant to Anders, we have examined the entire record and

find no meritorious issues for appeal.                  Accordingly, we affirm

Deberry’s conviction and sentence.               In addition, we deny counsel’s

motion    to    withdraw    from    further      representation.       This    court

requires that counsel inform his client, in writing, of his right

to petition to the Supreme Court of the United States for further

review.    If the client requests that the petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may      move   in   this    court    for   leave   to   withdraw   from


                                         - 3 -
representation. Counsel’s motion must state that a copy was served

on the client.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -